Title: To George Washington from Henry Laurens, 24–25 April 1778
From: Laurens, Henry
To: Washington, George



Sir.
York Town [Pa.] 24[–25]th Ap: 1778

Since my last of the 18th Inst. by a Messenger returning to Govr Livingston I have had the honor of presenting to Congress Your Excellency’s Letter of the 20th.
Your Excellency will be pleased to receive under the present Cover.

1. An Act of Congress of 21st Ap. approving the conduct of the Commissioners appointed by Your Excellency to treat with British Commissioners for Exchange of Prisoners &c.
2. for granting Pardons & recommending to the several States to enact Laws for that purpose—(dated 23d).
3. of the 23d renewing the powers formerly vested in Your Excellency & extending the term to 10th August next.
4. Copy of Instructions to Major General Gates appointed to Command the Forces in the Northern department.
5. of the 22d contained in a pennsylvania Gazette confirming the Report of a Committee on Your Excellency’s Letter of the 18th.

In a seperate packet will be found about fifty Copies of the last mentioned Act which Your Excellency will be pleased to disperse in such manner as shall appear best for accomplishing the good purposes intended.
A Packet containing about 200. hundred Copies of the Act for pardons, these if I understand Congress for I have received no special direction, are to be dispersed at proper opportunities in the City of Philadelphia & wherever else good effects may be expected—Congress taking for granted that each State will enact a proper Law under the present recommendation. there will probably be a further quantity in the German Tongue sent from Lancaster. I have the honor to be With the highest Esteem & Regard Sir Your Excellency’s Most obedient & humble servant

Henry Laurens, President of Congress.


25th late last Night Your Excellency’s favor of the 23d together with the sundry Papers referred to reached me & shall be presented to Congress this Morning—Your Excellency’s Letter to General Lee shall be immediately dispatched to the General in Virginia General Gates intimates

to me his determination to wait General Lee’s return to York & with him to proceed to Valley forge.

